DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on 8/26/2011 has been received and entered. Application No. 16/116,594 Claims 1-3, 5-13 & 15-20 are now pending. Claims 1-3, 5-13-19 have been amended. Claims 4 & 14 have been canceled.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2020 has been entered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

Claim(s) 1-3, 5-13 & 15-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grieves et al. (U.S. Pub 2015/0100537) hereinafter Grieves.

As per Claim 1, Grieves teaches A method for providing a recommendation in an electronic device, the method comprising: detecting a first input on a touch screen keyboard displayed on a screen of the electronic device; (Fig. 2, ¶69 wherein a partial phrase "Let's grab" is represented as being input in text input control 702 in the form of a text message input box text)
identifying at least one category corresponding to the first input; (¶31, ¶49 wherein the language model 128 is designed to make use of multiple language model dictionaries, which may be applied on a per-language basis, as sources of words, emoji, and corresponding scoring data that may be used to predict a next word or intended word based on character entries 124 wherien word and emoji probabilities and/or other scoring data from multiple dictionaries may be combined in various ways to rank possible candidates (words and emoji) one to another and select at least some of the candidates as being the most likely predictions for a given entry)
displaying at least one recommendation of the identified category; (Fig. 7, ¶69, ¶70, ¶71 wherien in response to this input, prediction candidates may be generated wherien user interface 126 generally at 704 is configured to present predictions including words 130 and emoji 132 via an example prediction bar 308)
detecting a second input corresponding to the at least one recommendation on the touch screen keyboard; and (Fig. 8, ¶73 wherien a user selection of the utensil emoji is represented at 802. The selection may be made by tapping on the emoji, pressing and holding a finger on the emoji, or otherwise)
displaying a modified touch screen keyboard, wherien a layout of the modified touch screen keyboard is modified based on the second input and the identified category. (Fig. 8, ¶73 wherein in response to this selection, an emoji picker 804 may be exposed in the user interface 126. The emoji picker 804 may rendered to replace the keyboard 202 as shown in FIG. 8. In addition or alternatively, the emoji picker 804 and keyboard 202 may be displayed simultaneously in a horizontal or vertical split arrangement and/or the emoji picker 804 may be overlaid as a user interface element rendered on top of the keyboard representation. The emoji picker 804 may include an emoji navigation portion 806 to display and enable selection of a plurality of emoji)

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Grieves further teaches wherein the at last one recommendation comprises at least one of graphical objects, ideograms, non-textual representations, words, characters or symbols. (Fig. 7, ¶69 wherein user interface 126 is configured to present predictions including words 130 and emoji 132 via an example prediction bar 308. In this example, a partial phrase "Let's grab" is represented as being input in text input control 702 in the form of a text message input box text. In response to this input, prediction candidates may be generated using corresponding dictionaries and scoring techniques described herein)

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Grieves further teaches wherein the method further comprises performing one or more actions based on the first input. (Fig. 3, ¶34, ¶35 wherein when this text prediction 306 occurs, the keyboard input module 120 may detect that one or more prediction candidates are available and present the candidates via the user interface 126 as being output in a text prediction bar 308 that appears at the top of the keyboard)

As per Claim 5, the rejection of claim 3 is hereby incorporated by reference; Grieves further teaches wherein the one or more actions based on the detected input comprises at least one of providing rich text aesthetics based on a context of the first input; predicting one or more characters based on the context of the first input; capitalizing one or more characters - 30 -DOCKET NO. SP18173-US (SAMS06-18173)PATENT or one or more words based on the context of the first input; recommending one or more suggestions based on the first input; and providing one or more semiotic predictions in response to a received message. (Fig. 7, ¶69 wherien a partial phrase "Let's grab" is represented as being input in text input control 702 in the form of a text message input box text. In response to this input, prediction candidates may be generated using corresponding dictionaries and scoring techniques with candidates such as “a”, “lunch”, “coffee” and “beer”)

As per Claim 6, the rejection of claim 1 is hereby incorporated by reference; Grieves further teaches wherein identifying the at least one category corresponding to the first input comprises: analyzing the first input with one or more semiotics in a language model; (Fig. 11, ¶84 wherein prediction candidates including emoji are selected using a weighted combination of scoring data from multiple dictionaries. One or more dictionaries are identified to use as sources 
extracting the one or more semiotics in the language model in accordance with the first input; (Fig. 5, ¶56 wherein One or more prediction candidates including one or more predicted emoji corresponding to the detected characters are generated according to an adaptive language model (block 504) and the one or more prediction candidates are employed to facilitate further character entry for the interaction with the device (block 506))
generating the at least one recommendation based on the one or more semiotics in the language model; and (¶61 wherein predicted emoji for partially typed words and/or next "words" may be determined based on preceding input and offered as candidates. In this case, a user may input a word, partial word, phrase, or partial phrase and one or more emoji may be predicted based on the input according to the language model described herein. For example, after typing "Meet me for a", the text input model may determine the words "beer" or "coffee" as a prediction for the phrase. In this case, a prediction bar or other user interface element may be configured to expose the text "beer" and "coffee" as well as corresponding emoji for beer and coffee. A user may then select the text or the emoji to insert the selection. In one approach, emoji corresponding to a predicted word may be shown immediately following the predicted word in a list of prediction candidates)
feeding the one or more semiotics to the language model after the first input, for predicting a next set of recommendations. (Fig. 7, ¶70, ¶74 wherein emoji predictions are shown as being interspersed in the prediction bar 308 with word candidates. Here, the emoji include emoji that are direct matches to predicted words such as the utensil emoji for lunch, the coffee 

As per Claim 7, the rejection of claim 6 is hereby incorporated by reference; Grieves further teaches wherein the language model comprises representations of a multimodal prediction with semiotics data corresponding to a text obtained from a plurality of data sources, (¶57 wherein input characters including words and emoji to determine corresponding predictions by using and/or combining one or more individual dictionaries. The language model 128 may establish a hierarchy of language model dictionaries at different levels of specificity (e.g., general population, user, interaction) that may be applied at different times and in different scenarios)
 wherein the semiotics data is classified based on a context associated with the text. (¶75 wherien the emoji category may automatically be selected when the emoji picker 804 is accessed and exposed via an emoji prediction. A user may then be able to select one of the predicted emoji and/or navigate additional categories to choose an emoji from one of the other categories)

As per Claim 8, the rejection of claim 7 is hereby incorporated by reference; Grieves further teaches wherein each text obtained from the plurality of data sources is represented as semiotics data in the language model for generating the at least one recommendation. (Fig. 7, ¶70, ¶74 wherein emoji predictions are shown as being interspersed in the prediction bar 308 with word candidates. Here, the emoji include emoji that are direct matches to predicted words such as the utensil emoji for lunch, the coffee emoji for coffee, and the beer emoji for beer. These emoji may be derived as direct matches via a mapping table wherein an emoji category (not shown) corresponding to predicted emoji from the text prediction engine 122 may be included along with the other example categories.)

As per Claim 9, the rejection of claim 6 is hereby incorporated by reference; Grieves further teaches wherein the at least one recommendation is prioritized based on the one or more semiotics in the language model. (¶51, ¶85, ¶86 wherein emoji may be treated within the language model 128 as words. The dictionaries may therefore reflect conditional probabilities for emoji usage and/or other scoring data that may be used to rank emoji along with words one to another. For a given input scenario, the language model 128 derives top ranking emoji and words ordered by relevancy. The top ranking emoji and words may be presented together via a suitable user interface wherein a list of the top ranking five or ten candidates may be generated to use for presentation of prediction candidates to a user)

As per Claim 10, the rejection of claim 1 is hereby incorporated by reference; Grieves further teaches the method further comprising: generating a language model containing semiotics data corresponding to a text obtained from one of a plurality of data sources. (¶86 as taught by Grieves)

Claim 11 is similar in scope to Claim 1; therefore, Claim 11 is rejected under the same rationale as Claim 1.

Claim 12 is similar in scope to Claim 2; therefore, Claim 12 is rejected under the same rationale as Claim 2.

Claim 13 is similar in scope to Claim 3; therefore, Claim 13 is rejected under the same rationale as Claim 3.

Claim 15 is similar in scope to Claim 5; therefore, Claim 15 is rejected under the same rationale as Claim 5.

Claim 16 is similar in scope to Claim 6; therefore, Claim 16 is rejected under the same rationale as Claim 6.



Claim 18 is similar in scope to Claim 8; therefore, Claim 18 is rejected under the same rationale as Claim 8.

Claim 19 is similar in scope to Claim 9; therefore, Claim 19 is rejected under the same rationale as Claim 9.

Claim 20 is similar in scope to Claim 10; therefore, Claim 20 is rejected under the same rationale as Claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 15/444,607 in view of Grieves et al. (U.S. Pub 2015/0100537).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 1 is generic to most of the limitations recited in copending Application No. 15/444,607.
This is a provisional obviousness-type double patenting rejection.

Application No. 16116594
U.S. Publication 2017/0249017
Reason for Obviousness
Claim 1: A method for providing
Claim 1: A method of recommending at least one word to be input through a keyboard, the method, being performed by a device and comprising: displaying the keyboard to be used to input at least one character or text on the device; selecting at least one language model; and recommending the at least one word related to at least one character or text inputted on the keyboard, based on the at least one inputted character or text and the at least one selected language model, wherein the at least one selected language model comprises at least one of a language model based on demographic properties of a user of the device, a language model based on text input histories of the user of the device, and a language 

Grieves teaches multimodal recommendations (¶31 wherein the language model 128 is designed to make use of multiple language model dictionaries as sources of words, emoji, and corresponding scoring data that may be used to predict a next word or intended word based on character entries 124 wherien word and emoji probabilities and/or other scoring data from multiple dictionaries may be combined in various ways to rank possible candidates (words and 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of emoji for text predictions of Grieves with the teaching of predicting text input based on user demographics and context information of RYU et al. because Grieves teaches techniques to employ emoji for text predictions are described herein. In one or more implementations, entry of 
Ide teaches displaying at least one modified key based on a context (Fig. 6, ¶91 The first keyboard 304 displays a QWERTY keyboard made up of base alphabet letters, as well as the usual function keys. User selection of a first alphabet key `a` is shown in the Figure, as indicated by the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of user interface of diacritical characters of Ide with the teaching of emoji for text predictions of Grieves because Ide teaches allowing for quicker text entry through providing a communications terminal 100 is configured to convert user touch-inputs received through a touch-sensitive display 102 into modified, keys, modified key, is entered into a text editor. (Abstract, ¶98)



Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection wherein Ide is not relied upon, Greives is the relied upon as a 102 source of rejection and the cited portions of Grieves are different to address the newly amended limitations reciting “identifying at least one.” . 


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for 

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590.  The examiner can normally be reached on Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ANGIE BADAWI/Primary Examiner, Art Unit 2179